In the above-entitled proceeding the court in its opinion heretofore filed overruled respondents' demurrer to the petition herein and decided that the answer of the respondents to said petition filed with their demurrer, with one exception, did not state facts sufficient to constitute a defense. That exception arose out of the allegation contained in the petition and denied in the answer that the petitioner was the owner and holder of two certain promissory notes of the Gibraltar Investment and Home Building Company for thirty thousand dollars each, described in the petition. The trial of the issue as to the ownership of these notes was set for the 14th instant. Before the day set the petitioner and respondents filed a stipulation effective for the purposes of this proceeding only in which they agreed that the petitioner is the owner and holder of the notes in question.
Now, therefore, in accordance with our opinion heretofore filed herein, it is by the court ordered and adjudged as follows:
1. That the order of the superior court of the county of San Bernardino made in that certain action pending in that court entitled "The Brookings Timber  Lumber Company, a corporation, plaintiff, v. The Gibraltar Investment and Home Building Company, a corporation, defendant," appointing *Page 736 
S.F. Kelley receiver of the assets of said Gibraltar Investment and Home Building Company is null and void and was made by said superior court without and in excess of its jurisdiction.
2. That all acts performed by said court or by the judge thereof in relation to said receiver, his appointment or duties, and all acts of said S.F. Kelley performed under or by virtue of said order of appointment as such receiver are and each of them is void.
3. That a peremptory writ of prohibition issue out of this court directed to the superior court of San Bernardino County and the judge thereof and said S.F. Kelley arresting all proceedings in said action entitled "The Brookings Timber  Lumber Company, a corporation, plaintiff, v. The Gibraltar Investment and Home Building Company, a corporation, defendant," in so far as they relate to said receiver, his powers and duties, and absolutely restraining said superior court and the judge thereof, and said S.F. Kelley, from doing any act or thing or performing any function whatever by reason or by virtue of or under said order appointing said receiver.
Dated, this fifteenth day of December, 1914.